DETAILED ACTION

This office action is in response to the claims filed 7/22/2020.  Claims 1-16 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 and 9-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, line 2 recites, “a generally cylindrical roller massaging tool.”  It is unclear how to determine the metes and bounds of a massaging tool that is “generally” cylindrical, as one of ordinary skill in the art would be unable to determine to what degree a shape is that would be “generally” cylindrical.
Regarding claim 9, lines 3-4 recites, “a generally planar contact surface.”  It is unclear how to determine the metes and bounds of a contact surface that is “generally” 
Claim(s) 10 is/are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-2, 6, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris et al (2020/0214928)
Regarding claim 1, Morris in fig 26 discloses a massaging tool (200) (inner roller) comprising: a housing including a first shell member defining a first interior cavity and a second shell member defining a second interior cavity (roller (200) may include two longitudinal halves each including an inner hollow space) (para [0063]); wherein the housing is configurable in a first operational mode where the first shell member is 
Regarding claim 2, Morris discloses when the housing is configured in the first operational mode, the housing forms a generally cylindrical roller massaging tool (forms inner roller (200) (para [0063], which is an elongate right cylinder (para [0052])) (see fig 26).
Regarding claim 6, Morris discloses the massage device (200) including a handle (not shown) operably coupled with the housing (formed on a first or second end surface) (para [0054]).
Regarding claim 11, Morris discloses at least one accessory tool (one or more massage balls) being removably disposed within at least one of the first interior cavity or the second interior cavity of the housing (fig 26, para [0063]).
Regarding claim 12, Morris discloses the at least one accessory tool includes at least one of a massage stick, a massage ball, a stretch strap, or a fitness tool (one or more massage balls) (para [0063]).
Regarding claim 13, Morris discloses at least one of the first interior cavity or the second interior cavity includes an interior storage system dimensioned to store the at least one accessory tool (as shown in fig 26, bottom shell member is dimensioned to store the massage ball) (fig 26, para [0063]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al as applied to claim 1 above, and further in view of Earls (2018/0326254).
Regarding claim 3, Morris disclose the first shell member is securable with the second shell member via any known connector, including a dove tail joint closure (para [0063]).

However, Earls teaches a roller (50) including a first shell member (54) and a second shell member (56) (tube halves), wherein the first shall member (54) is securable with the second shell member (56) via at least one of magnetic coupling, a draw latch coupling, or a hook and loop fastener (latch (66) or magnets) (para [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the dove tail joint closure of Morris with a connector comprising a magnetic coupling or latch coupling as taught by Earls, as it would be a simple substitution of one known coupling means with another, as Morris teaches that the first shell is securable to the second shell with any known connector, and it appears that the device of modified Morris would perform equally well to be secured using a magnetic or latch coupling.  See MPEP 2143(I)(B).
Regarding claim 8, Morris discloses a first shell member and a second shell member.
Morris does not disclose at least one support member coupled with at least one of the first shell member or the second shell member.
However, Earls teaches a massage roller device (2) (exercise roller) including a first and second shell member (4, 6) (identical tube halves) wherein the first and second shell members (4, 6) includes a support member (10, 14) (closure edges) coupled to the longitudinal edge of the first and second shell members (4, 6) (para [0016]).
.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al and Earls as applied to claim 8 above, and further in view of Kleiman (2012/0203151).
Regarding claim 9, modified Morris discloses a support member. 
Modified Morris does not disclose the at least one support member extends outwardly from at least one of the first shell member or the second shell member and includes a generally planar contact surface.
However, Kleiman in fig 4 teaches a massage roller device including a frame (300) including a base (340) (para [0023]), and a support member (342) (non-skid feet) extending outwardly from the base (340) and as shown in fig 4, includes a generally planar contact surface (para [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Morris by providing a support member comprising non-skid feet extending extends outwardly from at least one of the first shell member or the second shell member and includes a generally planar contact surface in order to prevent the device from skidding (Kleinman, para [0025]) when placed on a surface such as a floor.

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Morris et al or, in the alternative, under 35 U.S.C. 103 as obvious over Morris et al as applied to claim 1 above, and further in view of Earls.
Regarding claim 4, as shown in the top drawing of fig 26, Morris discloses that in the second operational mode, at least one of the first shell member or the second shell member are separable to form a semi-cylindrical half-dome roller.
In the alternative, although Morris does not explicitly disclose that of the first shell member or the second shell member are separable to form a semi-cylindrical half-dome roller, Earls teaches a massage roller device (2) (exercise roller) including a first and second shell member (4, 6) (identical tube halves) which are configured to form a semi-cylindrical half-dome roller (para [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify first and second shell members of Morris to comprise two identical tube halves to each form a semi-cylindrical half-dome roller as taught by Earls in order to allow the longitudinal edges of the first and second shell members to be in contact with the floor so that they may become .
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al as applied to claim 1 above, and further in view of Dye (2012/0035029).
Regarding claim 5, Morris disclose the housing of the inner roller (200) formed with a closed cell foam (para [0065]).
Morris does not disclose the housing is constructed from a crosslinking expanding polymer.
However, Dye teaches a massaging tool including a foam roller, wherein the housing (12) (body) of the roller is made of closed cell foam material including a chemically cross-linked polyethylene foam (para [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the foam housing of Morris to be made from a crosslinking expanding polymer such as a chemically cross-linked polyethylene foam, as the use of a chemically cross-linked polyethylene foam is known in the art to be a suitable material for a body (housing) of a foam roller, and therefore would be an obvious combination of prior art elements of a known massage roller with a known material suitable for forming a massage roller.  See MPEP2143(I)(A).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al as applied to claim 7 above, and further in view of Owusu (2020/0375841)
Regarding claim 7, Morris discloses a massage device including handle (not shown) disposed at an end of the housing (at end surfaces (210), (220)) (para [0054]).

However, Owusu in figs 2a-b teaches a massage roller device including a housing having an end portion (26) (end cap) and a handle (24) (para [0049]), and as shown in fig 2a, discloses the end of the housing (26) further defines a recess between a handle (24) and the end of the housing (26) (as shown in fig 2a, a recess is formed between bottom portion of end cap (26) and handle (24), forming a space therebetween) (fig 2a, para [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention substitute the handle of Morris with a handle extending from the end of the housing which further defines a recess between the handle and the end of the housing and forms a space between the handle and the end of the housing as taught by Owusu, as it would be a simple substitution of one known handle for another, and it appears that a handle forming a recessed space between the handle and the end portion would perform equally well to allow a user to grip the handle.  See MPEP 2143(I)(B).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al as applied to claim 1 above, and further in view of Jones (2014/0336022).
Regarding claim 15, Morris discloses a massaging tool.
Morris does not disclose at least one shell casing constructed from a rigid material.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the housing of the massaging tool of Morris by providing an inner roller made of a substantially rigid material and including ribs as taught by Jones in order to make the roller housing stronger, and more durable while reducing the weight required to make the roller housing (Jones, para [0067]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al and Jones as applied to claim 15 above, and further in view of Vetter et al (2017/0259424)
Regarding claim 16, modified Morris discloses the shell casing (18 of Jones) includes reinforcing ribs (26 of Jones) formed in a square pattern (Jones, fig 9, para [0067]).
Modified Jones does not disclose the shell casing is formed in a hexagonal pattern.
However, Vetter in fig 1 teaches a receptacle for storing tools and including a shell casing (10) (tool case) having a first shell part (16) (cover unit), wherein the shell casing (10) of the first shell part (16) includes a plurality of reinforcing ribs (88) (honeycomb pattern) formed in a hexagonal pattern (para [0033]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zaffino (10,265,583) and Breibart et al (2016/0059063) disclose exercise roller devices which can be coupled to or uncoupled to one another, and Hadley et al (11,071,885), Kwong (2017/0156479), and Townsend (2016/0008692) disclose massage rollers with storage compartments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785